                                    UNITED STATES DISTRICT COURT

                               CENTRAL DISTRICT OF CALIFORNIA



   UNITED STATES OF AMERICA,                  )       Case No. CR 15-0529-1-FMO
                                              )
                       Plaintiff,             )       AMENDED JUDGMENT
                                              )
                vs.                           )
                                              )
   EDDIS DAVENPORT,                           )
                                              )
                       Defendant.             )
                                              )

        Pursuant to the Ninth Circuit’s Memorandum Disposition, filed on May 23, 2019, the court’s
   Judgment is amended as follows:

           Standard Conditions of Supervised Release Nos. Five (5), Six (6), and Fourteen (14), as
   set forth in the Court’s Judgment of March 8, 2018, are hereby vacated. All other conditions and
   terms set forth in the Court’s Judgment of March 8, 2018, shall remain in place.




                                                                Fernando M. Olguin
                                                                U.S. District Judge
   FILED: June 12, 2019
   CLERK, U.S. DISTRICT COURT
   By:          /s/
         Vanessa Figueroa
         Courtroom Deputy Clerk




cc: Ninth Circuit Clerk
    U.S. Probation
    Bureau of Prisons
    U.S. Marshal Service
